DETAILED ACTION
This Office Action is responsive to the Amendment filed 18 April 2022.  Claims 1-

18 are now pending.  The Examiner acknowledges the addition of claim 18.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 18 April 2022 is acknowledged.  The traversal is found persuasive and thus the Restriction requirement of 18 February 2022 is withdrawn.  Claims 1-18 will be treated on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is intended to be claimed with the recitation of “configured to match” at line 1 of claim 1.
Claim 1 at line 6 recites the limitation "the outside".  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear what element “the outside” is with respect to.
Claim 1 at line 7 recites the limitation "the side".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 at line 21 recites the limitation "the interconnecting hole".  It is unclear which “interconnecting hole” is being referenced as line 11 recites “at least one interconnecting hole”.  A suggested amendment is –the at least one interconnecting hole--, which would also apply to the same recitation at line 24; line 4 of claim 7; and line 3 of claim 16. 
Claim 2 at line 2 recites the limitation "the center".  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear what element “the center” is with respect to.
Claim 3 at line 2 recites the limitation "the left and the right".  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear what element “the left” and “the right” is with respect to.
At line 4 of claim 3, it is unclear what is intended by “a front/rear”.  
Claim 3 at line 4 recites the limitation "the center of the horizontal partition plate".  There is insufficient antecedent basis for this limitation in the claim.  
At line 5 of claim 3, it is unclear what is intended by “a left/right”.  
At line 2 of claim 5, it is unclear which “baffling plate” is being referenced as claim 1 recites “baffling plates” at line 7.
At line 2 of claim 5, it is unclear which “vertical partition plate” is being referenced as claim 1 recites “vertical partition plates” at line 10.
At line 2 of claim 6, it is unclear if “an upper surface of the horizontal partition plate” is the same as or different than “an upper surface of the horizontal partition plate” recited at line 10 of claim 1.
At line 3 of claim 8, it is unclear if “an accommodation chamber” is the same as or different than “an accommodation chamber” recited at line 5 of claim 1.
At lines 5 and 10 of claim 8, it is unclear what is intended by “nested up and down”.  
Claim 8 at line 8 recites the limitation "the middle".  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear what element “the middle” is with respect to.
At line 11 of claim 8, it is unclear if “an upper chamber” is the same as or different than “an upper chamber” recited at line 9 of claim 1.
At line 11 of claim 8, it is unclear if “a baffling plate” is the same as or different than “baffling plates” recited at line 7 of claim 1.
At line 3 of claim 9, it is unclear what element “those” is referencing.  Further, there is insufficient antecedent basis for “those of the blind holes” in the claim.
At line 6 of claim 9, it is unclear if “positions corresponding to those of the blind holes” is the same as or different than positions corresponding to those of the blind holes” recited at line 3.
Claim 11 at line 2 recites the limitation "the center".  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear what element “the center” is with respect to.
Claim 12 at line 2 recites the limitation "the left and the right".  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear what element “the left” and “the right” is with respect to.
At line 4 of claim 12, it is unclear what is intended by “a front/rear”.  
Claim 12 at line 4 recites the limitation "the center of the horizontal partition plate".  There is insufficient antecedent basis for this limitation in the claim.  
At line 5 of claim 12, it is unclear what is intended by “a left/right”.  
At line 2 of claim 14, it is unclear which “baffling plate” is being referenced as claim 1 recites “baffling plates” at line 7.
At line 2 of claim 14, it is unclear which “vertical partition plate” is being referenced as claim 1 recites “vertical partition plates” at line 10.
At line 2 of claim 15, it is unclear if “an upper surface of the horizontal partition plate” is the same as or different than “an upper surface of the horizontal partition plate” recited at line 10 of claim 1.
At line 3 of claim 17, it is unclear if “an accommodation chamber” is the same as or different than “an accommodation chamber” recited at line 5 of claim 1.
At lines 5 and 10 of claim 17, it is unclear what is intended by “nested up and down”.  
Claim 17 at line 8 recites the limitation "the middle".  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear what element “the middle” is with respect to.
At line 11 of claim 17, it is unclear if “an upper chamber” is the same as or different than “an upper chamber” recited at line 9 of claim 1.
At line 11 of claim 17, it is unclear if “a baffling plate” is the same as or different than “baffling plates” recited at line 7 of claim 1.
At line 3 of claim 18, it is unclear what element “those” is referencing.  Further, there is insufficient antecedent basis for “those of the blind holes” in the claim.
At line 6 of claim 18, it is unclear if “positions corresponding to those of the blind holes” is the same as or different than positions corresponding to those of the blind holes” recited at line 3.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Pub. No. 2002/0068023 to Davis; U.S. Patent No. 9,421,295 to Li; U.S. Patent No. 9,211,357 to Li; and U.S. Pub. No. 2012/0018530 to Blaylock et al.. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791